DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01 January with respect to the rejection(s) of claim(s) 1-17, 23-27, 30 have been fully considered and are persuasive. Specifically, the claims include new limitations to the device and warrant a new grounds of rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mannl as presented below.
Applicant's arguments filed 01 January with respect to the rejection(s) of claim(s) 28 have been fully considered and are not persuasive.
Applicant argues that Delabie discloses the container and distal tip are made of one single element and cannot be bonded via hermetic bond. However, the limitations of claim 28, include that the basic body and the first connecting body are separate components, and then claims the first connecting area is connected with the basic body with a hermetic bond. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
Claims 1-17 and 23-28, 30-31 are examined on their merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the luer lock of claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31, line 2 recites “in the shape of a Luer-Lock connector” which renders the claim indefinitely. It is unclear what is meant by the shape of a Luer-Lock connector. The specification describes only a Luer-Lock connector in [0016]-[0017] but does not describe or illustrate a shape of a Luer-Lock connector. In an effort to compact prosecution, the limitation is interpreted as --a Luer-Lock connector--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, 23, 25-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Delabie (US 2012/0179108) in view of Ahn (US 2013/0095261) in view of Mannl (US 5105957).
Regarding claim 1, Delabie discloses a basic body (2, figure 2A) made of glass ([0035]) having a substantially hollow cylindrical form (figure 2A) enclosing a cavity (area inside of the hollow body) wherein the basic body has a first end (area immediately adjacent the proximal portion 5 of the distal tip, figure 4) with a first opening (figure 4 shows the channel goes through to the body) and a first connecting body (3, figure 4) made of glass ([0035]) wherein the first connecting body has a thin channel (4, figure 5), wherein the first connecting body is connected to the first end of the basic body (figure 4, connected to each other) in a first connection area (7) so that the thin channel communicates with the first opening ([0035], passage of the channel 

Ahn discloses a dopant coating on medical tubing made of glass relatively pertinent to a problem posed by Applicant. Ahn teaches a dopant that increases the absorption to radiation ([0036-0037]). The absorption coefficient would naturally be higher for the area with doped particles since Ahn teaches the dopant is added to essentially increase the heat absorption ([0010-0012]). Ahn also teaches the final product can be formed or trailed into a final glass product such as in the product of Delabie. Therefore, Ahn dopant technique can form the first absorption zone which would naturally have a higher radiation absorption for electromagnetic waves due to the dopant and the increased absorption coefficient. The radiation absorption would lead to the first absorption zone being heated more than portions without the dopant.
Ahn utilizes the dopant to reduce working temperature ([0015]) and obtain a desired property in the final product ([0034]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie and Siebers with the vent of Ahn in order to reduce working temperature of the device.
Delabie and Ahn do not teach the first predetermined wavelength is from 900nm to 1500 nm.
Mannl discloses a glass container which can be hermetically sealed in the same field of endeavor as the Applicant. Mannl teaches the heat seal can be formed by lamp which joins the sections at 500-2000nm (col 4, lines 30-35).

Regarding claim 3, Delabie further discloses the first connection area is a first joining body (12, [0048], figure 4) made of glass, the first joining body connecting the first connecting body with the first end of the basic body (figure 4).
Regarding claim 12, Delabie and Siebers does not teach the first or second absorption zones comprises doping that increases radiation absorption for electromagnetic waves.
Ahn discloses a dopant coating on medical tubing made of glass relatively pertinent to a problem posed by Applicant. Ahn discloses a dopant that increases the absorption to radiation ([0036-0037]).
Ahn utilizes the dopant to reduce working temperature ([0015]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie and Siebers with the vent of Ahn in order to reduce working temperature of the device.
Regarding claim 23, Delabie does not disclose wherein the glass of at least one of the basic body and the first connecting body in the first absorption zone comprises a dopant not present in the glass of the basic body and first connecting body outside the first absorption zone.
Ahn discloses a dopant coating on medical tubing made of glass relatively pertinent to a problem posed by Applicant. Ahn teaches a dopant that increases the absorption to radiation ([0036-0037]). Ahn also teaches the final product can be formed or trailed into a final glass product such as in the product of Delabie. Therefore, Ahn dopant technique can form the first absorption zone which would have a dopant but the other sections would not include a dopant ([0034]).

Regarding claim 25, Delabie further teaches the basic body and the first connecting body is made of glass ([0035]).
Regarding claim 26-27, Delabie does not teach the first absorption zone is on the basic body or on the first connecting body. Delabie does disclose that the basic body and first connecting body are unitary. 
Ahn discloses a dopant coating on medical tubing made of glass relatively pertinent to a problem posed by Applicant. Ahn teaches a dopant that increases the absorption to radiation ([0036-0037]). The absorption coefficient would naturally be higher for the area with doped particles since Ahn teaches the dopant is added to essentially increase the heat absorption ([0010-0012]). Ahn also teaches the final product can be formed or trailed into a final glass product such as in the product of Delabie. Therefore, Ahn dopant technique can form the first absorption zone which would naturally have a higher radiation absorption for electromagnetic waves due to the dopant and the increased absorption coefficient. The radiation absorption would lead to the first absorption zone being heated more than portions without the dopant. Since the basic body and first connecting body are unitary, the first absorption zone would be on both.
Ahn utilizes the dopant to reduce working temperature ([0015]) and obtain a desired property in the final product ([0034]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie and Siebers with the vent of Ahn in order to reduce working temperature of the device.
Regarding claim 30, Delabie discloses a basic body (2, figure 2A) made of glass ([0035]) having a substantially hollow cylindrical form (figure 2A) enclosing a cavity (area inside of the 
Delabie does not teach wherein the first connection area has a first absorption zone with a higher radiation absorption for electromagnetic waves in a first predetermined wavelength range, wherein the first absorption zone has at least one of an increased absorption coefficient and an increased path length for the electromagnetic wave as compared to portions of the basic body outside of the first absorption zone, so that when the basic body is heated with the electromagnetic wave, the first absorption zone is heated more than the portions of the basic body outside the first absorption zone, the first predetermined wavelength is from 900nm to 1500 nm.
Ahn discloses a dopant coating on medical tubing made of glass relatively pertinent to a problem posed by Applicant. Ahn teaches a dopant that increases the absorption to radiation ([0036-0037]). The absorption coefficient would naturally be higher for the area with doped particles since Ahn teaches the dopant is added to essentially increase the heat absorption ([0010-0012]). Ahn also teaches the final product can be formed or trailed into a final glass product such as in the product of Delabie. Therefore, Ahn dopant technique can form the first absorption zone which would naturally have a higher radiation absorption for electromagnetic waves due to the dopant and the increased absorption coefficient. The radiation absorption would lead to the first absorption zone being heated more than portions without the dopant.
Ahn utilizes the dopant to reduce working temperature ([0015]) and obtain a desired property in the final product ([0034]). It would have been obvious to a person of ordinary skill in 
Delabie and Ahn do not teach the first predetermined wavelength is from 900nm to 1500 nm.
Mannl discloses a glass container which can be hermetically sealed in the same field of endeavor as the Applicant. Mannl teaches the heat seal can be formed by lamp which joins the sections at 500-2000nm (col 4, lines 30-35).
Mannl provides a lamp to irradiate the glass (col 4, lines 30-35). It would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize the wavelength of light irradiated by Ahn and Delabie with the wavelength of Mannl to irradiate the glass as desired.
Claims 2, 4 5, 9-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Ahn further in view of Mannl further in view of Siebers (US 2013/0158485).
Regarding claim 2, Delabie, Ahn and Mannl do not teach wherein the first absorption zone is sintered glass.
Siebers discloses a glass syringe in the same field of endeavor as the Applicant. Siebers teaches a sintering process creating glass frit that has a different refractive index than regular glass ([0059]). The different refractive index would lead to a different absorption for electromagnetic waves in a first predetermined wavelength than portions of the body outside the first absorption zone.
Siebers uses a sintering process increasing the surface roughness to allow the device to secure adhesion to adapters and caps ([0024]). Delabie already contemplates increasing the surface roughness of outside tip surface ([0048]). The coating of Delabie can be made with the process of Siebers since both are attempting to increase surface roughness. It would have been 
Regarding claim 4, Delabie discloses the first connection area is in the first joining body but does not teach the first absorption zone is limited to the first joining body.
Siebers teaches a sintering process creating glass frit that has a different refractive index than regular glass ([0059]) which results in a first absorption zone (5) that is in the tip of a catheter.
Siebers uses a sintering process increasing the surface roughness to allow the device to secure adhesion to adapters and caps ([0024]). Delabie already contemplates increasing the surface roughness of outside tip surface ([0048]). The coating of Delabie can be made with the process of Siebers since both are attempting to increase surface roughness. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie, Ahn and Mannl with the sintering coating of Siebers in order to secure adhesion to adapters and caps. 
Regarding claim 5, Delabie further discloses a second connecting body (flange of the syringe near the proximal end) made of glass ([0048], entire device is made of glass) wherein the basic body has a second end (proximal end of container 2) with a second opening (proximal end has an opening for communication of fluid) wherein the second connecting body is connected to the second end of the basic body in a second connection area (flange is connected to the container, area connecting the two is the second connection area). 
Delabie, Ahn and Mannl do not teach wherein the second connection area has a second absorption zone with a higher radiation absorption for electromagnetic waves in a second predetermined wavelength range than portions of the basic body outside of the second absorption zone.

Siebers uses a sintering process increasing the surface roughness to allow the device to secure adhesion to adapters ([0024]). Delabie already contemplates increasing the surface roughness of outside tip surface ([0048]). The coating of Delabie can be made with the process of Siebers since both are attempting to increase surface roughness. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie with the sintering coating of Siebers in order to secure adhesion to adapters.
Regarding claim 9, Delabie, Ahn, Mannl, and Siebers do not explicitly teach the first and second predetermined wavelengths are one wavelength.
It would have been obvious to a person of ordinary skill in the art at the effective filling date to know when the material is same between two regions of the device, the refraction and absorption is identical to one another. Therefore, the wavelengths should be the same when refracted off the same material.
Regarding claim 10, Delabie, Ahn and Mannl do not teach wherein the first absorption zone is sintered glass
Siebers teaches a sintering process creating glass frit that has a different refractive index than regular glass ([0059]). 
Siebers uses a sintering process increasing the surface roughness to allow the device to secure adhesion to adapters and caps ([0024]). Delabie already contemplates increasing the surface roughness of outside tip surface ([0048]). The coating of Delabie can be made with the process of Siebers since both are attempting to increase surface roughness. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie with the sintering coating of Siebers in order to secure adhesion to adapters and caps. 

However, it would have been obvious to one having ordinary skill in the art at the time the invention of the effective filling date to select an optimal particle size diameter for the purpose of obtaining desired adhesion and refraction. The diameter of the particles is result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Siebers teaches that in order for the device to adhere to the adapters, a layer of sintered glass is used to connect to the adapters ([0024]); therefore, the parameter has a direct effect in allowing the adapter to connect to the adapters, thus being a result effective variable. 
Regarding claim 13, Delabie further discloses the basic body having a mating surface (outer edge of the distal portion of container) and the first connecting body has a counter mating surface (proximal portion of the tip 3) wherein the mating surface is connected to the counter mating surface (figure 4 shows the connection of the two surfaces) in a region (area between the tip and container) wherein the first connecting body is structurally different from the basic body (figure 1 shows the difference in structure between the container and the tip).
Regarding claim 16, Delabie, Ahn and Mannl do not disclose the basic body is made of borosilicate glass.
Siebers teaches a connecting body can be made of borosilicate glass ([0003]).
It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the glass of Delabie, Ahn and Mannl with the borosilicate glass of Siebers since they are functional equivalents that provide a container for fluid.
Regarding claim 17, Delabie, Ahn, Mannl, and Siebers do not claim the percentage by weight claimed by Applicant.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Siebers teaches the borosilicate glass can obtain a desired properties by modifying the weight percentages ([0058]);therefore, the parameter has a direct effect allowing for desired thermal expansion and baking temperature, thus being a result effective variable. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Ahn further in view of Mannl further in view of Siebers further in view of Smolko (US 2004/0173556).
Regarding claim 6, Delabie, Ahn, Mannl, and Siebers do not teach a second joining body made of glass arranged in the second connection area wherein the second joining body connects the second connecting body with the second end of the basic body
Smolko discloses vent closures for containers relatively pertinent to the problem posed by Applicant of storing pharmaceuticals in containers. Smolko teaches a second joining body (top end of 23) made of glass ([0072]) arranged in the second connection area (figure 2d) wherein the second joining body connects the second connecting body (lower end of 23) with the second end of the basic body (surrounding container, figure 2d).
Smolko utilizes the vent to prevent unwanted leakage of aqueous contents ([0072]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie, Ahn, Mannl, and Siebers with the vent of Smolko in order to prevent unwanted leakage of the container.

Smolko further teaches the second absorption zone is limited to the second joining body ([0072, the sintered glass is only on the vent).
Smolko utilizes the vent to prevent unwanted leakage of aqueous contents ([0072]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie, Ahn, Mannl, and Siebers with the vent of Smolko in order to prevent unwanted leakage of the container.
Regarding claim 8, Delabie further teaches the basic body and the first connecting body is made of glass ([0035]).
Claims 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Ahn further in view of Mannl further in view of Siebers further in view of Pechmann (US 3012386).
Regarding claim 14-15, Delabie, Ahn, Mannl, and Siebers does not teach a diffusion dye in the region (claim 14) and the dye is on one more of the basic body, first and second connecting bodies (claim 15).
Pechmann discloses ways to color code medical fluid containers relatively pertinent to a problem posed by Applicant. Pechmann teaches a coloring dye along the region of the ampoule (col 4, lines 25-35). The dye is mixed with the powdered glass meaning the dye will diffuse throughout the glass. The dye would be on the basic body or the connecting bodies when the dye diffuses into the glass.
Pechmann utilizes color to avoid confusion between colored ampoules (col 1, lines 20-27). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie, Ahn, Mannl, and Siebers with the color dye of Pechmann in order to avoid confusion between the medical containers.

Pechmann discloses ways to color code medical fluid containers relatively pertinent to a problem posed by Applicant. Pechmann teaches a coloring dye along the region of the ampoule (col 4, lines 25-35). The dye is mixed with the powdered glass meaning the dye will diffuse throughout the glass. The dye would be on the basic body or the connecting bodies when the dye diffuses into the glass. It would be obvious to a person of ordinary skill in the art to include the dye where needed to allow the user to avoid confusion between different ampoules.
Pechmann utilizes color to avoid confusion between colored ampoules (col 1, lines 20-27). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie, Ahn, and Siebers with the color dye of Pechmann in order to avoid confusion between the medical containers.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Ahn.
Regarding claim 28, Delabie discloses a basic body (2, figure 2A) made of glass ([0035]) having a substantially hollow cylindrical form (figure 2A) enclosing a cavity (area inside of the hollow body) wherein the basic body has a first end (area immediately adjacent the proximal portion 5 of the distal tip, figure 4) with a first opening (figure 4 shows the channel goes through to the body) and a first connecting body (3, figure 4) made of glass ([0035]) wherein the first connecting body has a thin channel (4, figure 5), wherein the first connecting body is connected to the first end of the basic body (figure 4, connected to each other) in a first connection area (7) so that the thin channel communicates with the first opening ([0035], passage of the channel goes to the container). Delabie further discloses the first connection area (7) comprises a first mating surface (cross sectional surface of 7 adjacent 12 responsible for attachment to 12, figure 
Delabie does not teach wherein the first connection area has a first absorption zone with a higher radiation absorption for electromagnetic waves in a first predetermined wavelength range, wherein the first absorption zone has at least one of an increased absorption coefficient 
Ahn discloses a dopant coating on medical tubing made of glass relatively pertinent to a problem posed by Applicant. Ahn teaches a dopant that increases the absorption to radiation ([0036-0037]). The absorption coefficient would naturally be higher for the area with doped particles since Ahn teaches the dopant is added to essentially increase the heat absorption ([0010-0012]). Ahn also teaches the final product can be formed or trailed into a final glass product such as in the product of Delabie. Therefore, Ahn dopant technique can form the first absorption zone which would naturally have a higher radiation absorption for electromagnetic waves due to the dopant and the increased absorption coefficient. 
Ahn utilizes the dopant to reduce working temperature ([0015]) and obtain a desired property in the final product ([0034]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Delabie with the vent of Ahn in order to reduce working temperature of the device.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Delabie in view of Ahn further in view of Mannl further in view of Raitto (US 4354507).
Regarding claim 31, Delabie further discloses the first connecting body has a first end connected to the first end of the basic body (figure 2A). Delabie, Ahn, and Mannl do not disclose the second end is a luer-lock connector.
Raitto discloses a syringe body in the same field of endeavor as the Applicant. Raitto teaches the tip (16) is a luer connector (col 7, lines 1-5).
Raitto provides a luer on the tip in order to connect a needle (col 7, lines 1-5). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the prior art device with the luer lock of Raitto in order to connect a needle if desired.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAI H WENG/Examiner, Art Unit 3781